The information charged that the defendant did commit the crime of violating section 18 of the ordinances of the village of Ossining by unlawfully moving, between the hours of twelve o'clock midnight and five o'clock A.M., a tractor and shovel, which were more than eight feet in width, along a street of the village. The proof showed that the defendant, between the hours named, was operating along a village street a Mack truck having in tow a trailer loaded with a trench digger machine which was in excess of eight feet in width. Article 11 of the Highway Law (Cons. Laws, ch. 25), in section 281, provides that the article shall be exclusively controlling upon the registration, numbering and regulation of motor vehicles, and the licensing and regulation of chauffeurs and operators and "on their use of public highways." Section 282-a of the same article provides: "No person shall operate or drive or cause to be operated or driven upon a public highway or bridge thereon, in any county not wholly included within a city, a motor vehicle or trailer having,
"1. A width of body, inclusive of load, of more than eight feet, * * *." It further provides: "In cases of emergency, the state commissioner of highways, may grant permission, in writing, to exceed the limits prescribed herein." Within the meaning of the section a village street is a "public highway." (§ 281.) In moving a trailer which, "inclusive of load," was more than eight feet wide, along a street of the village of Ossining, the defendant was performing an act, concerning which the Highway Law made *Page 417 
exclusive provision. Therefore, no ordinance of the village had force to render criminal the act of the defendant.
The judgment of the County Court and that of the Court of Special Sessions should be reversed and the information dismissed.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG and O'BRIEN, JJ., concur; HUBBS, J., not sitting.
Judgments reversed, etc.